 In the Matterof BETHLEHEM SHIPBUILDINGCORPORATION,LIMITEDandINDUSTRIALUNION OFMARINE AND SHIPBUILDINGWORRIERS OFAMERICA, LOCAL No. 5Cases Nos. R-830 and C-906SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONAugust 18, 1941On February 10, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Electionin the above-entitled proceeding,' directing,inter a'lia,that an electionbe held at such time as the Board might in the future direct.OnJune 10, 1941, Bethlehem Shipbuilding Corporation, Limited, hereincalled the Company, and Industrial Union of Marine and Shipbuild-ingWorkers of America, herein called the Industrial, entered into aMemorandum of Understandings providing that the Industrial shouldfile a motion with the Board for an election to be conducted on August11, 1941, and providing that the Industrial should do everythingwithin its power to induce the Board to withdraw contempt proceed-ings which were pending against the Company in the United StatesCircuit Court of Appeals for the First Circuit.The Memorandumfurther provided that the Industrial should have the right to contendand establish that Independent Union of Fore River Workers, hereincalled the Independent, is the successor to the company-dominatedunion ordered disestablished by the Board on February 10, 1939.OnJune 10, 1941, the Industrial filed a motion with the Board requestingthat an election be held on August 11, 1941, pursuant to the Decisionand Direction of Election of February 10, 1939.On June 11, 1941,the Board issued an Order Reopening the Record and DirectingFurtherHearing inthis proceeding for the purpose of receivingevidence relevant to the issue of whether or not the Independent isthe same organizationas, or a successorto, the organization ordereddisestablished by the Board on February 10, 1939.On the same date' 11 N. L.R. B. 105.34 N. L. R. B., No. 62425 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board issued a notice of hearing, copies of which were duly servedupon the Company, the Industrial, and the Independent.Pursuantto notice, a hearing was held on June 19, 20, and 26, 1941, at Boston,Massachusetts, before James C. Paradise, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company, the In-dustrial, and the Independent were represented by counsel and par-ticipated in the hearing.As stated above, the hearing was scheduledmainly for the purpose of determining whether the Independent isa successor organization to the company-dominated union ordereddisestablished by the Board.At the commencement of the hearing,counsel for the Independent stated that the Independent did not wishto participate in this proceeding or appear on the ballot in any electiondirected by the Board.The issue of successorship was not litigated.During the course of the hearing, counsel for the Industrial filedamotion to amend its motion to set a date for the holding of anelection, requesting that the election be conducted on October 22, 1941.The Trial Examiner granted the motion to amend the original motion.At the hearing, counsel for the Company did not object or assent tothis motion.On August 12, 1941, counsel for the Company notifiedthe Board by letter, which is hereby made a part of the record, thatthe Company assented to the motion of the Industrial, as amended.The motion, as amended, is hereby granted.We shall direct that theelection be conducted on October 22, 1941.Subsequent to the hearing,on July 19, 1941, Local No. 5 of the Industrial filed a motion withthe Board asking for the postponement of the holding of any electionin this proceeding and requesting that the Board proceed with con-tempt proceedings against the Company.The motion is herebydenied.The Industrial requests that a pay roll for a period during themonth of June 1941 be used to determine eligibility to vote in theelection.It appears that the Company, because of an expansion ofits production program, is constantlyincreasingits personnel.Weshall direct that the pay roll for the last pay-roll period in September1941 be used to determine eligibility to vote, subject to such limitationsand additions as are set forth in our Direction hereinafter.IT IS HEREBY ORDEREDthat the Direction of Election issued on Febru-ary 10, 1939, be amended by striking therefrom the words "at suchtime as the Board shall hereafter direct" and substituting therefor thewords "on October 22, 1941," and by striking therefrom the words"within a period to be determined by the Board hereafter" and substi-tuting therefor the words "who were employed during the last pay-rollperiod in September 1941, including employees who did not workduring such pay-roll period because they were ill or on vacation or in BETHLEHEM SHIPBUILDING CORPOtA(PION, LIMITED427the active military service or training of the United States, ortemporarily laid off," and by inserting after the words "and thoseclassifications listed in Appendix A," the words "and those who havesince quit or been discharged for cause."Supplemental Decision and Amendment to Direction of Election.